Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156869(47)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  LINDA BASS,
           Plaintiff-Appellee,
                                                                    SC: 156869
  v                                                                 COA: 332217
                                                                    Oakland CC: 2015-150655-NM
  KEVIN J. PETERS and SERAFINI
  MICHALOWSKI DERKACZ & ASSOCIATES,
  PC,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing her answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before February 22, 2018. No
  further extensions will be granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 7, 2018
                                                                               Clerk